Citation Nr: 0711727	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral arm 
disability, secondary to service-connected left shoulder 
disability with thoracic outlet syndrome.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral hand 
disability, secondary to service-connected left shoulder 
disability with thoracic outlet syndrome.  

3.  Entitlement to service connection for arteriosclerotic 
heart disease.  

4.  Entitlement to service connection for a neck disability, 
secondary to service-connected left shoulder disability with 
thoracic outlet syndrome.  

5.  Entitlement to service connection for headaches, 
secondary to service-connected left shoulder disability with 
thoracic outlet syndrome.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1976 to September 
1979 and from March 1980 to October 1984.  

By rating action in July 1995, the RO, in part, denied 
service connection for bilateral arm and hand disabilities, 
secondary to the service-connected left shoulder disability.  
The veteran and his representative were notified of this 
decision and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2004 decision by the RO 
which, in part, found that new and material evidence had not 
been submitted to reopen the claims of service connection for 
bilateral arm and hand disabilities, denied service 
connection for arteriosclerotic heart disease on a direct 
basis, and denied service connection for a neck disability 
and headaches, secondary to the service-connected left 
shoulder disability.  A videoconference hearing was held at 
the RO before the undersigned member of the Board in October 
2006.  

The issues of service connection for a neck disability and 
headaches, secondary to the service-connected left shoulder 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if additional action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
decided herein has been obtained by VA.  

2.  Service connection for a bilateral arm and bilateral hand 
disability was finally denied by an unappealed rating 
decision by the RO in July 1995.  

3.  The additional evidence received since the July 1995 
rating decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claims, and does not raise a 
reasonable possibility of substantiating the claims.  

4.  Arteriosclerotic heart disease was not present in service 
or until many years after service, and there is no competent 
medical evidence that any current heart disease is related to 
service.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied service 
connection for a bilateral arm and bilateral hand disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  

2.  New and material evidence has not been received to reopen 
the claims of service connection for a bilateral arm or a 
bilateral hand disability.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5108 (West 2002 & Supp. 2006); C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 20.1105 (2006).  

3.  The veteran does not have arteriosclerotic heart disease 
due to disease or injury which was incurred in or aggravated 
by service, nor may arteriosclerotic heart disease be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claims, 
letters dated in September 2003 and February 2004 fully 
satisfied the duty to notify provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters provided appropriate VCAA 
notice and informed the veteran of the evidence that was 
needed to establish service connection for arteriosclerotic 
heart disease and to reopen the claims of service connection 
for bilateral arm and hand disabilities.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was also 
informed that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims, including any evidence in 
his possession that pertained to the claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  The veteran's 
service medical records and all available private and VA 
medical records identified by him have been obtained and 
associated with the claims file.  Additionally, the veteran 
testified at a videoconference hearing before the undersigned 
member of the Board in October 2006.  

At this point, it should be noted that while the veteran 
testified that he believed that not all of his service 
medical records have been obtained, he has not identified 
what specific records he believes are not in the file.  The 
service medical records of record include his entrance and 
separation examinations for both periods of service and 
numerous progress notes showing treatment at various times 
during each year of service.  Most of the service medical 
records in the file pertain to treatment for his left 
shoulder disability during his second period of service and 
appear to be complete to the extent that they do not show any 
apparent gap in treatment.  Additionally, a response from the 
National Personal Records Center (NPRC) in February 1985, was 
to the effect that all of the service medical records had 
been forwarded to the RO and that there were no additional 
records on file.  As there is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file, 
the Board is satisfied that the duty to assist has been 
complied with and that no further development is required.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
arteriosclerotic heart disease and to reopen the claims of 
service connection for a bilateral arm and hand disability, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of 
claims for bilateral arm and hand disabilities.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for the claims to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for bilateral arm and hand 
disabilities was denied by the RO in July 1995.  There was no 
appeal of that rating decision, and it became final one year 
from the date of notification of the rating action.  
Therefore, the laws and regulations governing finality and 
reopening of previously disallowed claims are pertinent in 
the consideration of the current claims on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims, the Board 
may reopen and review a claim which has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2006).  

The evidence of record at the time of the July 1995 rating 
decision that, in pertinent part, denied service connection 
for bilateral arm and hand disabilities, included the 
veteran's service medical records, several VA outpatient 
notes and examination reports from February 1985 to March 
1995, and private medical records from 1991 to 1994.  

The service medical records showed that the veteran was 
treated on numerous occasions for recurrent dislocations of 
the left (minor) shoulder and underwent an arthrotomy in 
November 1983, without complications.  The service medical 
records, including his separation examinations in August 1979 
and July 1984, did not show any complaints, abnormalities or 
diagnosis referable to any arm or hand problems.  

The VA outpatient notes, examination reports, and private 
medical records showed that the veteran was evaluated for his 
left shoulder disability on numerous occasions from 1985 to 
1995.  The first complaint of any arm or hand problem was 
noted on a private report in October 1991.  At that time, the 
veteran complained of pain in all of his joints.  However, 
there were no objective clinical findings referable to his 
arms or hands.  On VA examination in November 1992, there was 
some notable atrophy in the left upper extremity compared to 
the right, and some numbness, tingling, and weakness in the 
left arm and hand.  However, a VA nerve conduction 
velocity/electromyogram (NCV/EMG) study at that time was 
normal.  The diagnoses included thoracic outlet syndrome on 
the left side, secondary to the left shoulder disability.  

Private progress notes from August to November 1994 showed 
complaints of weakness and occasional numbness in both hands.  
X-ray studies in November 1994 showed no evidence of 
arthritis or other pertinent abnormalities of the right or 
left hand.  On VA examination in March 1995, strength was 5/5 
and symmetrical, sensation was intact, and reflexes were 1 to 
2+ in the upper extremities.  The examiner noted that while 
the veteran reported a history of a loss of grip strength 
after one hour of repetitive use, there was no objective 
evidence of any abnormalities on clinical and diagnostic 
examinations, including EMG/NCV studies.  The examiner opined 
that there was insufficient evidence to render a definitive 
diagnosis.  

By rating action in July 1995, the RO, in pertinent part, 
denied service connection for bilateral arm and hand 
disabilities on the basis that there was no objective 
evidence of a disability involving either upper extremity.  
The veteran and his representative were notified of this 
decision and did not appeal.  

At this point, it should be noted that the veteran is 
currently assigned separate ratings for the neurological and 
orthopedic manifestations of this left shoulder disability.  
The 20 percent evaluation assigned under Diagnostic Code (DC) 
8613, contemplates moderate incomplete paralysis of the 
radial nerve which affects use of the hand, fingers, wrist, 
and elbow.  Therefore, in order to establish service 
connection for additional disability of the arms and hands, 
the veteran would have to show that he has a disability which 
is separate and distinct from the neurological manifestations 
associated with the radial nerve due to the left shoulder 
disability.  

The evidence added to the record since the July 1995 rating 
decision includes numerous VA and private medical records 
from 2000 to 2004, and two reports of VA examination 
conducted in September 1999 and February 2004.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence of a current bilateral arm or bilateral 
hand disability, separate and distinct from the already 
service-connected neurological manifestations associated with 
the service-connected left shoulder disability.  That is, 
except for some numbness, tingling, and sensation of weakness 
in the left arm and hand, manifestations which are already 
being compensated for under DC 8613, there is no competent 
evidence of any additional impairment or disability involving 
either arm or hand.  

The evidence previously reviewed showed no evidence of a 
disability of either arm or hand, other than moderate 
impairment of the radial nerve involving the left upper 
extremity.  As a whole, the additional medical records are 
essentially cumulative and redundant of information 
previously considered and show only occasional treatment for 
the service-connected left shoulder disability.  

Concerning the veteran's testimony that he believes that some 
of his service medical records are missing, the Board 
concludes that there is no rational basis to conclude that 
there are any missing service medical records.  The veteran 
testified that he was treated on at least a dozen occasions 
for bilateral hand and arm problems, most of it after his 
surgery in 1983.  The evidentiary record includes numerous 
treatment records subsequent to the left shoulder surgery.  
However, none of them contained any reference to problems 
with either arm or hand.  Furthermore, the veteran offered no 
explanation for the absence of any complaints or findings of 
a chronic bilateral arm or hand problem at the time of his 
separation examinations or until many years thereafter.  

In any event, neither the veteran nor his wife, as 
laypersons, are competent to offer a medical opinion, nor 
does such testimony provide a sufficient basis for reopening 
a previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

As a whole, the additional medical evidence does not offer 
any new probative information showing an additional bilateral 
arm or hand disability, and is essentially cumulative of 
evidence already of record.  The Board finds that the 
additional evidence is not new and material, since it does 
not include competent medical findings or diagnosis of an 
additional disability involving the veteran's arms or hands 
which is related to the service-connected left shoulder 
disability.  The medical reports do not offer any new 
probative information and are merely cumulative of evidence 
already of record.  Accordingly, a basis to reopen the claims 
of service connection for bilateral arm and bilateral hand 
disabilities have not been presented.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arteriosclerosis manifests to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Heart Disease

At the videoconference hearing, the veteran testified that he 
was found to have an irregular heart beat at the time of his 
separation examination from service in 1979, and that he was 
given two nitroglycerine tablets by his private doctor for 
heart problems in 1986.  He testified that his private doctor 
did not know what was wrong with the veteran's heart 
problems, but gave him the tablets anyway.  

The service medical records, including the veteran's 
separation examinations in August 1979 and July 1984, were 
negative for any treatment, abnormalities, or diagnosis 
referable to any cardiovascular problems or heart disease.  
The service records showed that the veteran was seen for a 
pain in his chest associated with pleurisy on one occasion in 
August 1983, but there were no clinical or diagnostic 
findings of any cardiovascular abnormalities.  Although the 
veteran reported a history of palpitation or pounding heart 
on a Report of Medical History for separation from service in 
July 1984, he specifically denied any history or problems 
with dizziness or fainting spells, pain or pressure in his 
chest, heart trouble, or high or low blood pressure.  
Furthermore, the examiner indicated that the veteran's heart 
palpitations were related to anxiety.  On examination at that 
time, the veteran's blood pressure was 120/72, his heart was 
normal, and a chest x-ray study was within normal limits.  

The first reported complaint of any cardiovascular problem 
was noted on a private medical report dated in May 1993.  At 
that time, the veteran reported left sided chest pains off 
and on for the previous two months.  An electrocardiogram 
showed normal left ventricular chamber size, lower limits of 
normal systolic function and normal panvalvular structure 
with no significant valvular insufficiency.  The ejection 
fraction was 50 percent.  

Additional private medical records showed that the veteran 
was admitted to a private hospital for severe chest pains and 
shortness of breath in July 2000.  His cardiac risk factors 
included borderline diabetes, hyperlipidemia, and smoking.  
The veteran underwent emergency catheterization, which 
revealed complete occlusion of the dominant right coronary 
artery, and direct angioplasty with balloon and intercoronary 
stent placement.  The final diagnoses included acute 
myocardial infarction, coronary atherosclerosis, and 
hyperlipidemia.  

In the instant case, there is no objective evidence of any 
cardiovascular problems or heart disease in service or until 
many years after discharge from service.  Moreover, the 
veteran has presented no competent medical evidence 
attributing any current heart disease to service or to any 
incident therein.  Although the veteran claims that his heart 
disease had its onset in service, there is no corroborative 
objective evidence of any in-service abnormalities and no 
evidence that he had an irregular heart beat related to a 
cardiovascular disorder in service.  The veteran's testimony 
and opinion that his heart disease is linked in any way with 
his service has little probative weight.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Inasmuch as there is no evidence of any cardiovascular 
disease, including arteriosclerotic heart disease in service 
or until many years after discharge from service, and no 
competent medical evidence relating any current heart disease 
to service, the Board finds no basis for a favorable 
disposition of the veteran's appeal.  The preponderance of 
the evidence is against the claim.  Accordingly, the appeal 
is denied.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a bilateral arm 
disability, secondary to service-connected left shoulder 
disability with thoracic outlet syndrome, the appeal is 
denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for a bilateral hand 
disability, secondary to service-connected left shoulder 
disability with thoracic outlet syndrome, the appeal is 
denied.  

Service connection for arteriosclerotic heart disease is 
denied.  


REMAND

The veteran contends that he has neck problems and chronic 
headaches which are related to his service-connected left 
shoulder disability.  Although the veteran is not competent 
to render a medical opinion regarding the etiology of his 
claimed disabilities, the Board is, likewise, precluded from 
reaching its own unsubstantiated medical conclusions.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The veteran has never 
been afforded a VA examination in connection with these 
claims..  Therefore, a VA examination is necessary.  

The Board also notes that while the RO considered the 
appropriate laws and regulations pertaining to secondary 
service connection, it does not appear that consideration was 
given to aggravation of a nonservice-connected disability 
under the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  
The statement of the case issued in March 2005 does not 
reflect any consideration of the question of aggravation 
under Allen.  Therefore, the RO should consider the issues of 
secondary service connection for a neck disability and 
chronic headaches, to include the holding in Allen.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for any neck or headache problems.  After 
the veteran has signed and returned the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified neck 
disability and chronic headaches.  The 
claims folder must be made available to 
the examiner for review of pertinent 
documents therein, and a notation to the 
effect that this record review took place 
should be included in the report.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any identified 
neck disability or headache disorder is 
proximately due to, the result of, or 
aggravated (permanently worsened beyond 
the natural progression of the disorder) 
by the service-connected left shoulder 
disability.  If aggravated, the degree of 
aggravation should be quantified, if 
possible.  

The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, this should 
be so stated.  A complete rationale must 
be provided for all conclusions reached 
and opinions expressed.  The findings 
should be recorded in a legible manner 
for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
identified neck or headache disorder is 
proximately due to or the result of, or 
aggravated by the service-connected left 
shoulder disability.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


